Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Claims 1-20 are presented for examination.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of 
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 8,375,108. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-16 of patent recites all limitations of claims 1-20 of instant application.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of U.S. Patent No. 7,370,092. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-24 of patent recites all limitations of claims 1-20 of instant application.
Each of the patent claims is broader than the claims in the instant application.  It would have been obvious to one of ordinary skill in the art at the time the invention was made to omit elements when the remaining elements perform as before.  A person of ordinary skill could have arrived at the present claims by omitting the details of the copending claims.  See In re Karlson (CCPA) 136 USPQ 184, decided January 16, .
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-20 are rejected under pre-AIA  35 U.S.C. § 103 (a) as being unpatentable over Davis et al., (hereinafter Davis) U.S. Patent No. 6,282,712, in view of Freeman et al., (hereinafter Freeman) U.S. Patent No. 2004/0032400, and further in view of Smith et al., (hereinafter Smith) U.S. Patent No. 2009/0063667.

As to claim 1, Davis teaches the invention substantially as claimed, including a computer-implemented method comprising: 
receiving, by a computing system, client configuration information associated with a plurality of client computer systems, the client configuration information being determined based on scanning, via one or more agents, the plurality of client computer systems (abstract, col. 3, line 38-65, col. 4, line 52-col. 5, line 45, col. 7, line 64-col. 8, line 41); 
acquiring, by the computing system, data indicating that a particular client computer system, out of the plurality of client computer systems, is to have a particular data packet installed (col. 6, line 30-67, col. 12, line 9-col. 13, line 28); 

determining, by the computing system, based on the client configuration information, that the particular client computer system meets one or more conditions for installing the particular data packet (col. 12, line 52-col. 13, line 28); 
causing, by the computing system, the particular data packet to be communicated to and installed at the particular client computer system via at least one agent out of the one or more agents (col. 11, line 42-col. 13, line 67).
Davis teaches update new software versions when the current version of the software becomes outdated (abstract, col. 3, lines 38-65).  However, Davis does not explicitly teach verifying, by the computing system, that the particular data packet has been successfully installed at the particular client computer system; updating an update system interface based on the verifying that the particular data packet has been successfully installed at the particular client computer system, wherein the update system interface comprises an installation status field associated with the particular client computer system and the particular data packet, and the updating the update system interface comprises updating the installation status field associated with the particular client computer system and the particular data packet with at least one of: a data packet identification information, a number of data packet installation attempts, or an installed time and date of the particular data packet. 
Freeman teaches verifying, by the computing system, that the particular data packet has been successfully installed at the particular client computer system (par. 00 version information of the latest updates, par. 0065 –record the new current version information).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Davis and Freeman in order to provide an efficient system for automatically update utility application in the system management software.
Davis-Freeman does not explicitly teach the installation status field being color coded based on an installation status of the particular data packet.  Smith teaches the installation status field being color coded based on an installation status of the particular data packet (par. 0088, 0104, 0122).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teaching of Davis-Freeman and Smith in order to provide an efficient system for monitoring network communication status, identifying available resources and determining resource access status (Smith, par. 0005).

Davis teaches the invention substantially as claimed, including the computer-implemented method of claim 1, wherein scanning, via one or more agents, the plurality of client computer systems includes auditing the plurality of client computer systems to discover existing software at the plurality of client computer systems, and wherein the existing software is identifiable via the client configuration information (col. 8, line 43-col. 13, line 67, col. 12, line 35-51). 

As to claim 3, Davis teaches the invention substantially as claimed, including the computer-implemented method of claim 2, further comprising: determining that a software version of the existing software is undesired at the particular client computer system, wherein the particular data packet enables a desired software version for the existing software to be installed at the particular client computer system (col. 12, line 9-51). 

As to claim 4, Freeman teaches the invention substantially as claimed, including the computer-implemented method of claim 1, wherein verifying that the particular data packet has been successfully installed m the particular client computer system is performed via the at least one agent (par. 0006). 

As to claim 5, Davis teaches the invention substantially as claimed, including the computer-implemented method of claim 1, further comprising: deleting the at least one agent subsequent to verifying that the particular data packet has been 

As to claim 6, Davis teaches the invention substantially as claimed, including the computer-implemented method of claim 1, wherein the data is provided via a master control list of software, and wherein the master control list of software further provides identification information for the particular data packet (col. 6, line 30-67). 

As to claim 7, Davis teaches the invention substantially as claimed, including the computer-implemented method of claim 1, wherein the one or more agents are included in a network management system on a network, wherein the plurality of client computer systems are coupled to the network, wherein an update system is provided on the network, wherein the particular data packet is provided by the update system, and wherein tire particular data packet is associated with at least one of a software update or a software patch (col. 5, line 45-col. 6, line 30, col. 8, line 43-col. 13, line 67). 

As to claim 8, Davis teaches the invention substantially as claimed, including the computer-implemented method of claim 7, further comprising: selecting, by the update system, one or more other client computer systems out of the plurality of client computer systems; and enabling, by the update system, one or more other data packets to be communicated to and installed at the one or more other client computer systems (col. 5, line 45-col. 6, line 30, col. 12, line 9-51). 

As to claim 9, Davis teaches the invention substantially as claimed, including the computer-implemented method of claim 7, wherein the particular data packet is communicated to the particular client computer system from the update system via the network management system (col. 5, line 45-col. 6, line 30, col. 12, line 9-51). 

As to claim 10, Davis teaches the invention substantially as claimed, including the computer-implemented method of claim 9, further comprising: storing a log file that lists one or more commands from the update system via the network management system (col. 5, line 45-col. 6, line 30, col. 12, line 9-51). 

Claims 11-20 have similar limitations as claims 1-10; therefore, they are rejected under the same rationale.
Conclusion
 The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thu Ha Nguyen, whose telephone number is (571) 272-3989.  The examiner can normally be reached Monday through Friday from 8:30 AM to 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Follansbee can be reached on 571-272-3964.  The fax 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/THU HA T NGUYEN/Primary Examiner, Art Unit 2444